

115 HR 571 IH: Safe from the Start Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 571IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Meng (for herself, Mr. Diaz-Balart, Ms. Houlahan, Mr. Stewart, Ms. Lois Frankel of Florida, Mr. Case, Mr. Phillips, Mr. Meeks, Mr. Cicilline, Ms. Titus, Mr. Deutch, Mr. Lowenthal, Mr. Trone, Ms. Lee of California, Ms. Pingree, Mr. Connolly, Ms. Spanberger, Mr. Bilirakis, Mr. Cohen, Mr. Cárdenas, Mr. Evans, Ms. Bass, Ms. Wild, Mr. Hastings, Mr. Carbajal, Mr. Grijalva, Miss González-Colón, Mr. Lawson of Florida, Mr. Pocan, Mrs. Hayes, Mr. McGovern, and Mr. Carson) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo improve United States consideration of, and strategic support for, programs to prevent and respond to gender-based violence beginning with the onset of humanitarian emergencies, to build the capacity of humanitarian assistance to address the immediate and long-term challenges resulting from such violence, and for other purposes.1.Short titleThis Act may be cited as the Safe from the Start Act of 2021.2.FindingsCongress finds the following:(1)Displaced, refugee, and stateless women and girls in humanitarian emergencies, conflict settings, and natural disasters face extreme violence and threats, including—(A)rape and sexual assault;(B)domestic or intimate partner violence;(C)child, early, and forced marriage;(D)trafficking for the purposes of sexual;(E)exploitation and forced labor;(F)harmful traditional practices such as female genital mutilation or cutting; and(G)harassment, exploitation, and abuse by humanitarian personnel.(2)Gender-based violence is known to increase during humanitarian emergencies. Violent acts such as intimate partner violence and child marriage that take place during times of stability are often exacerbated during times of crisis.(3)For example, according to the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo, there was an increase of 56 percent in reported cases of conflict-related sexual violence between 2016 and 2017.(4)Nearly 1 in 5 women report experiencing sexual violence during a humanitarian emergency.(5)Intimate partner violence is pervasive and becomes increasingly common during times of conflict and crisis. Residence in a conflict-affected district is associated with a 50-percent increase in risk of intimate partner violence, and women who have experienced 4–5 cumulative years of conflict are almost 90 percent more likely to experience such violence than women who are not living in conflict settings.(6)Child, early, and forced marriages increase during humanitarian crises and can be used as a tool of last resort to cope with economic hardship and to protect girls from increased violence. Conflict can exacerbate cultural norms of child, early, and forced marriage or create harmful cultural behaviors where they had not previously existed.(7)Women and girls are especially vulnerable to trafficking during humanitarian crises, particularly by non-state armed groups who abduct and traffic women and girls for sexual exploitation, domestic servitude, and child, early, and forced marriage, among other forms of exploitation.(8)The power imbalance between aid workers and displaced people, combined with the economic hardship caused by crises, creates markets for sexual exploitation and abuse that are too frequently abused by aid workers and peacekeepers seeking sexual services from displaced or vulnerable people.(9)In 2018, the United Nations received a total of 148 sexual exploitation and abuse allegations directly involving United Nations aid workers, and 111 involving staff from partner organizations implementing United Nations programs.(10)According to United Nations High Commissioner for Refugees, while women and girls are most vulnerable to gender-based violence, marginalized populations are also at particular risk of gender-based violence in humanitarian crises, including adolescent girls, older women, women and children with disabilities, sexual and gender minorities, and female heads of households.(11)Gender-based violence is under-reported, both in times of stability and during crises. While data may not be immediately available in each crisis or conflict, evidence shows that gender-based violence is consistently a major and pressing concern for women and girls facing humanitarian emergency contexts and should be assumed to be a protection concern in all humanitarian planning and risk assessment, even in the absence of data.(12)Men and boys play a critical role in preventing gender-based violence, and engaging them in prevention and accountability activities while empowering women and girls in the transformation of gender roles and combating harmful norms that lead to increased rates of gender-based violence at the onset of emergencies, leads to lasting results.(13)Survivors of gender-based violence during humanitarian emergencies and their families require immediate, life-saving assistance, including post-rape care or access to other comprehensive medical and psychosocial services, to address the physical, psychological, and social impacts of gender-based violence. They also require long-term support such as opportunities to earn livelihoods, build skills or receive an education, and access to justice and community-level reintegration. Early medical interventions after incidents of rape can help to prevent infections, HIV, and pregnancy.(14)Empowering women to assume leadership roles in delivering humanitarian response and meaningfully engaging local organizations, including women’s rights, humanitarian, advocacy, and service-provider organizations, through training and directed resources to operate in emergency settings and provide life-saving assistance is critical to supporting survivors or those at risk of gender-based violence.(15)The international community has prioritized addressing the issue of gender-based violence in humanitarian contexts by launching a Global Call to Action on Protection from Gender-Based Violence in Emergencies in 2013, which the United States implemented through establishing the Safe from the Start initiative, carried out by the Department of State and the United States Agency for International Development.(16)Safe from the Start aimed to prevent and respond to gender-based violence at the onset of an emergency and to provide resources to strengthen the core capacity of humanitarian assistance implementers to address gender-based violence at the earliest phases of an emergency, including through supporting the development of training, guidelines, toolkits, and other resources to guide operations.(17)The Women’s Entrepreneurship and Economic Empowerment Act (Public Law 115–428) requires the United States to strive to eliminate gender-based violence and mitigate its harmful effects on individuals and communities in its development cooperation policy. Recognizing the need to prevent and respond to gender-based violence globally, Congress has appropriated $150,000,000 annually in each of fiscal years 2013 through 2019 for this purpose.(18)The United States has further committed to prevention and response to gender-based violence globally through the interagency United States Strategy to Prevent and Respond to Gender-Based Violence Globally, the Women, Peace and Security Act Strategy and Implementation Plan, the U.S. Global Strategy to Empower Adolescent Girls, the U.S. Strategy to Support Women and Girls at Risk from Extremism and Conflict, and the U.S. Government Strategy on Advancing Protection and Care for Children in Adversity.3.Statement of policyIt is the policy of the United States—(1)to take effective action to prevent, mitigate, and address gender-based violence occurring during humanitarian emergencies around the world to promote respect for basic human rights and gender equality, economic growth, improved public health, and peace and stability;(2)to ensure collective commitment to and accountability for immediate humanitarian action on gender-based violence at all levels, especially on the part of senior humanitarian leadership;(3)to maintain sustained political will and robust systems and processes in order to establish, monitor, and enforce accountability for humanitarian action;(4)to systematically integrate and coordinate efforts to prevent and respond to gender-based violence in United States foreign policy and foreign assistance programs, including conflict prevention, humanitarian relief and recovery, and peace-building efforts;(5)to promote accountability and access to justice for acts of gender-based violence;(6)to build local capacity in countries responding to humanitarian crises, including the capacity of governments at all levels and of nongovernmental organizations, especially women-focused and women-led organizations, to prevent, mitigate, and respond to gender-based violence;(7)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners and international organizations, including women-focused and women-led organizations, when designing and implementing humanitarian response programs;(8)to support activities that prevent and mitigate the impacts of gender-based violence in humanitarian settings and that empower survivors or those at risk of gender-based violence, including through economic opportunities, access to education and skills building, and promotion of women’s leadership and participation in humanitarian response;(9)to ensure that international organizations and nongovernmental organizations receiving funding from the United States have the capacity and internal protocols to address gender-based violence, including sexual exploitation and abuse committed by humanitarian personnel, integrate gender-based violence prevention and response initiatives into policies and programs, and report regularly on efforts to prevent and respond to gender-based violence;(10)to employ a multisectoral approach to preventing and responding to gender-based violence globally, including through activities in the economic, education, health, protection, nutrition, and legal sectors;(11)to ensure protection against sexual exploitation and abuse by humanitarian actors; and(12)to include the active leadership and participation of women and girls in humanitarian program design, implementation, and evaluation.4.Safe from the start authorization(a)EstablishmentThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, is authorized to establish an interagency effort, to be known as the Safe from the Start program, to—(1)coordinate efforts to prevent, mitigate, and address gender-based violence in humanitarian crises; and(2)provide assistance to international and local non-governmental organizations to carry out Safe from the Start programming.(b)Programming effortsThe Secretary shall support efforts to prevent, mitigate, and address gender-based violence through Safe from the Start, including the following efforts:(1)Building capacity to recognize, prevent, and address gender-based violence in humanitarian settings and to support survivors and those at risk.(2)Promoting women’s leadership and participation in humanitarian response activities, including the design, implementation, and evaluation of humanitarian responses.(3)Ensuring quality protection for survivors of such crises beginning with the onset of the emergency, by developing technical capability for advocacy, monitoring, data collection, evaluation, and communications, including timely gender analyses, throughout the United States Government, recipient country’s government, local nongovernmental organizations, and international non-governmental organizations.(4)Increasing and improving empowerment activities for survivors of gender-based violence, including women’s and girls’ access to economic opportunities and livelihoods, education and skills, and leadership roles.(5)Building and improving international standards and evidence-based best practices with respect to gender-based violence prevention, monitoring, and response, through support to programs, evaluations, research, and the development of innovative new practices.(6)Developing safe spaces for the safe disclosure of incidents of gender-based violence, meaningful dialogue, psycho-social interventions, and culturally-specific support.(7)Safeguarding against sexual exploitation or abuse by humanitarian personnel by prioritizing activities that ensure that Federal employees and contractors delivering United States humanitarian assistance are equipped to address sexual exploitation and abuse in settings of humanitarian aid delivery, including by strengthening guidelines, training, reporting mechanisms, and remedies that both recognize and address the risks within the humanitarian aid context that can create vulnerabilities for sexual exploitation and abuse.(c)Programming improvement of protection mechanismsThe Secretary shall improve the delivery and quality of United States assistance to protect survivors of gender-based violence, through the Safe from the Start programming described in subsection (b), by improving assistance activities, including activities carried out under the Safe from the Start program, in the following areas:(1)Access to and quality of comprehensive medical services for survivors and at-risk populations in line with the international standards described in subsection (b)(5), including—(A)post-rape and post-sexual assault medical care;(B)psycho-social and mental health services; and(C)hygiene and dignity kits.(2)Service delivery to hard-to-reach populations, prioritizing services that reach—(A)survivors of natural disasters;(B)refugee and internally displaced person camps and settlements;(C)active conflict zones; and(D)refugees and IDPs living in urban areas.(d)Improving standards and guidelinesThe Secretary shall support global efforts to develop guidelines, toolkits, reporting mechanisms, and other institutional response and accountability measures in order to incorporate effective gender-based violence prevention and response activities across all humanitarian assistance programs and projects, including through—(1)the promotion of minimum standards, indicators, and metrics to assess the adequacy of interventions relating to gender-based violence, taking into consideration the Guidelines for Integrating Gender-Based Violence Interventions in Humanitarian Action published by the Inter Agency Standing Committee in 2015, the findings of the evaluation of the Real-Time Accountability Partnership on Gender-Based Violence in Emergencies in 2016, and the Minimum Standards for Child Protection in Humanitarian Action published by the Alliance for Child Protection in Humanitarian Action in 2019;(2)support to international organizations and nongovernmental organizations, with the establishment and implementation of standards, protocols, and accountability mechanisms for preventing and addressing sexual exploitation or abuse perpetrated by personnel delivering humanitarian assistance; and(3)assistance for the development of monitoring tools across all humanitarian assistance programming to standardize monitoring and accountability relating to gender-based violence prevention and response.(e)Capacity building supportThe Secretary shall provide support for capacity-building of organizations seeking to prevent, mitigate, and address gender-based violence, including by—(1)building capacity of on-the-ground organizations to recognize, prevent, and address gender-based violence in humanitarian settings and to support survivors and those at risk, including through training and deploying female humanitarian aid workers;(2)performing on-the-ground gender-based and gender-based violence analyses and otherwise rapidly assessing and communicating the needs of women, girls, and other populations that are vulnerable to gender-based violence in crises;(3)improving technical expertise and the availability of dedicated gender advisors in international organizations to prevent and respond to gender-based violence in humanitarian settings through the Gender Based Violence Area of Responsibility of the United Nations Populations Fund and across sectors of humanitarian action, including through training and sensitization of humanitarian aid workers on support for survivors of gender-based violence;(4)promoting supportive partnerships between local humanitarian actors and nongovernmental organizations, including for women’s leadership and participation in humanitarian response; and(5)training for nongovernmental providers of international development assistance during the onset and subsequent phases of a humanitarian crisis, so that such providers are equipped to continue relief, recovery, and reconstruction work that is sensitive to the prevention and mitigation of gender-based violence after the immediate humanitarian engagement has finished.5.Reports required(a)Progress report(1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the progress made by the United States and by partners, including international organizations, in the implementation or delivery of humanitarian assistance to prevent, mitigate, and address gender-based violence in humanitarian emergencies.(2)ElementsThe report required by paragraph (1) shall include each of the following:(A)An aggregation and examination of data and research regarding the key drivers of gender-based violence during humanitarian emergencies, the critical needs of and services required by survivors or those at risk of such violence, and successful program models to address, prevent, and mitigate such violence.(B)A detailed description of the programs, diplomatic efforts, and other activities undertaken by the United States to implement the Safe from the Start programming focus described in section 4, including specific descriptions of—(i)the steps taken to integrate prevention, mitigation, and response to gender-based violence into the delivery of humanitarian assistance, the development of humanitarian standards, and responses to specific humanitarian crises;(ii)the progress made, as of the date of the submission of the report, toward achieving specific objectives, metrics, and indicators for implementation of Safe from the Start programming, disaggregated where appropriate by gender, age, and type of violence;(iii)a list of the projects funded or supported through the Safe from the Start programming focus, with specific details on levels of funding or assistance and impacts of such projects, disaggregated where appropriate by gender, age, and type of violence;(iv)an assessment of the extent to which consultations with nongovernmental organizations, including local actors, and intergovernmental actors, have led to the development of programs, standards, and interventions to combat gender-based violence;(v)a list of the policies or programs implemented by international or multilateral organizations receiving funding from the United States Government to improve capacity and internal protocols to identify signs of gender-based violence, including sexual exploitation and abuse, and integrate initiatives to prevent and respond to gender-based violence into all programs of the organization; and(vi)a description of any diplomatic action taken bilaterally, multilaterally, or with international organizations to encourage international organizations and the governments of other countries to adopt policies to prevent and respond to gender-based violence in emergency situations, including any diplomatic efforts to strengthen the Global Call to Action on Protection from Gender-Based Violence in Emergencies by increasing the number of governments participating in and contributing to its gender-based violence prevention and response activities.(3)Consultation requiredIn developing the report required by paragraph (1), the Secretary of State and Administrator of the United States Agency for International Development shall consult with the Assistant Secretary for Population, Refugees, and Migration of the Department of State and the Associate Administrator for Humanitarian Assistance of the Agency for International Development.(4)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. The unclassified portion of such report shall concurrently be published on a publicly available website of the Department of State.(b)Budget reportNot later than 120 days after the submission of each budget submitted to Congress by the President under section 1105(a) of title 31, United States Code, after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit to the appropriate congressional committees a budget crosscut report that—(1)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the principal Federal agencies that will be carrying out activities through the Safe from the Start programming focus described in section 4(a) in the fiscal year for which such budget is submitted;(2)separately reports the amount of funding to be provided pertaining to Safe from the Start activities authorized pursuant to section 4(a), to the extent such plans are available; and(3)to the extent practicable, identifies all assistance and research expenditures at the account level in each of the five previous fiscal years by the Federal Government using Federal funds for Safe from the Start activities.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and(2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate.6.Authorization of appropriationsThere is authorized to be appropriated $140,000,000 for each fiscal year to carry out this Act.